Citation Nr: 0638482	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  98-02 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a left eye injury.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a chronic lung 
disorder.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from May 1986 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and October 1997 
decisions by the Department of Veterans Affairs (VA) Fort 
Harrison, Montana and Seattle, Washington, Regional Offices 
(ROs).  

The Board notes that the veteran also perfected appeals with 
regard to the issues of entitlement to service connection for 
hearing loss, asbestos exposure, residuals of a left foot 
laceration, a fracture of the nose with residual sinus 
disorder, and entitlement to an increased rating for a right 
knee disorder.  In September 1998, the veteran withdrew his 
appeal with regard to these issues and they are not currently 
before the Board.  The Board does note that the veteran has 
an appeal before the Board with regard to service connecting 
a chronic lung disorder.  As asbestos exposure may be an 
issue in this claim, which has not been withdrawn, it is 
considered to be inextricably intertwined with the issue of 
entitlement to a chronic lung disorder and, as a part of such 
claim, remains before the Board.

The Board, in a July 2004 decision, granted service 
connection for the residuals of dental trauma, a left knee 
disability and left ankle disability, and denied service 
connection for the residuals of fractured knuckles of the 
right hand.  The Board remanded the issues set forth in the 
front cover of this decision to the RO for further 
development and consideration.   

The appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board remanded these issues in a July 2004 decision, 
primarily for examinations to determine the extent, if any, 
of the current conditions and if any of the conditions were 
incurred or aggravated by service.  The veteran was scheduled 
for such examinations in May 2005.  However, veteran failed 
to report for the scheduled examinations.  A VA treatment 
record dated in September 2005 notes that the veteran had 
returned to the area from California after a long absence.  
In written argument dated in November 2006, the veteran's 
representative stated that this notation on the VA treatment 
record is proof that the veteran was not in his residence 
when notice of the scheduled examinations were sent to him, 
and he should be rescheduled for the examinations.  As the 
veteran's service medical records are incomplete and were 
lost by no fault on his part, and since the veteran was away 
from his residence for an extended period of time; the 
veteran should be rescheduled for these examinations.  

Accordingly, these claims are REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the extent of 
any residuals that may be associated with 
the veteran's in-service head traumas.  
The claims folder and a separate copy of 
this remand should be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
document the current residual 
disabilities, if any, which may 
reasonably be attributed to the veteran's 
in-service head injuries.

2.  The veteran should be afforded a VA 
examination to determine whether the 
veteran has a current cervical spine 
disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  If a cervical 
spine disorder is diagnosed, the examiner 
is asked to offer an opinion as to 
whether it is as likely as not that such 
a disorder may be related to the 
veteran's service.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current left eye 
disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to offer an opinion as to whether 
it is as likely as not that any currently 
diagnosed left eye disorder is related to 
the veteran's 1994 left eye injury.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of any current, chronic skin 
disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to offer an opinion as to whether 
it is as likely as not that any currently 
diagnosed skin disorder is related to the 
veteran's period of service.

5.  The veteran should be afforded a VA 
examination to determine the nature of 
any current lung disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is 
specifically asked to specifically on the 
documented in-service asbestos exposure.  
In addition, the examiner should offer an 
opinion as to whether it is as like as 
not that any currently diagnosed lung 
disorder may be related to such exposure 
or, in any other regard, to the veteran's 
period of active service.

6.   The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A and 38 
C.F.R. § 3.159, and that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


